Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			               DETAILED ACTION
This is in response to the preliminary amendment filed on 5/14/2020.  Claims 1-24 are canceled and new claims 25-43 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25, 29, 34, 38, 40, 42 and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krishmurthy et al., US Pub. No.20140379885.
As to claim 25, Krishmurthy discloses a network management device comprising:
 a processor and a memory containing instructions executable by the processor, whereby the network management device is arranged as:
 a management server (102 fig.4) component configured, with network configuration (NETCONF) protocol, to process a user operation request from a management agent based at least on authorization information from an authorization client (103 fig.4) component and the authorization client component configured, with a remote authorization protocol, to obtain the authorization information for the user operation request from a centralized authorization server (any authorized user may trigger the IDE server in the backend to initiate a monitoring, control and management communication with the device using the NETCONF, see abstract, fig.4, [0028] to [0030]).
As to claim 29, Krishmurthy discloses the management server component is configured to: receive the authorization information from the authorization client component; process the user operation request based on the authorization information by: returning a failure message to the management agent when the authorization information indicates failure; and when the authorization information indicates success, performing one or more operation according to the user operation request and returning a result of the performed operations to the management agent (see [0379] to [0382]). 
Claims 34, 38 are rejected for the same reasons set forth in claims 25 and 25 respectively.
Claims 40, 42 and 43 are rejected for the same reasons set forth in claims 25, 25 and 25 respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-28, 30-33, 35-37, 39, 41 are rejected under 35 U.S.C. 103 as being unpatentable over Krishmurthy as in above and in view of Bagepalli et al., US Pub. No.20090063665..
As in claim 26, Krishmurthy does not specifically disclose using the remote authorization dial in user service (RADIUS) protocol. However, Bagepalli discloses using the remote authorization dial in user service (RADIUS) protocol (using RADIUS protocol in client-server authorization transactions, see [0281] to [0283]).  It would have been obvious to one of the ordinary skill in the art at the time the invention was made to implement Bagepalli’s teachings into the computer system of Krishmurthy to control client-server transactions because it would have provided attribute-based authorization based on Triangulated Identity to control access to application resources.
As to claim 27, Bagepalli discloses that the management server component is configured to process the user operation request by converting the user operation request to an operation identification and an Xpath, representing an object on which the operation is to be performed; and the authorization client component is configured to obtain the authorization information by: sending to the centralized authorization server an authorization request including the operation identification and the Xpath, receiving an authorization response from the centralized authorization server and determining the authorization information based on the authorization response (evaluating to different access control decisions based on xpath, see [0052] to [0055]).   It would have been obvious to one of the ordinary skill in the art at the time the invention was made to implement Bagepalli’s teachings into the computer system of Krishmurthy to control client-server transactions because it would have provided attribute-based authorization based on Triangulated Identity to control access to application resources.As to claim 28, Krishmurthy discloses that the user operation request includes multiple user operations; and the authorization client component is configured to: send an authorization request and receive an authorization response individually for each of the user operations, determine the authorization information as failure when any of the individual authorization responses indicates failure, and determine the authorization information as success when all of the individual authorization responses indicate success (see [0379] to [0382]). As to claim 30, Bagepalli discloses the network management device is used in one of a cloud environment, a software defined network (SDN) environment, and the Internet of things (IoT) (SDN, see [0027]).   It would have been obvious to one of the ordinary skill in the art at the time the invention was made to implement Bagepalli’s teachings into the computer system of Krishmurthy to control client-server transactions because it would have provided attribute-based authorization based on Triangulated Identity to control access to application resources.Claims 31 and 32 are rejected for the same reasons set forth in claims 25, 26 respectively.

As to claim 33, Bagepalli discloses generating the authorization response is based on the following information about an access right of the particular user that is stored in the access control database: an operation identification; an Xpath representing an object on which the operation is to be performed; and access control information for determining whether the user is permitted to perform the operation (evaluating to different access control decisions based on xpath, see [0052] to [0055]).   It would have been obvious to one of the ordinary skill in the art at the time the invention was made to implement Bagepalli’s teachings into the computer system of Krishmurthy to control client-server transactions because it would have provided attribute-based authorization based on Triangulated Identity to control access to application resources.

Claims 35-37 are rejected for the same reasons set forth in claims, 26, 28 and 29 respectively.
Claims 39 and 41 are rejected for the same reasons set forth in claims 27 and 34 respectively.

Conclusion
8.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh Dinh whose telephone number is (571) 272-3936. The examiner can normally be reached on Monday through Friday from 8:00 A.m. to 5:00 P.m.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kevin Bates, can be reached on (571) 272-3980.   The fax phone number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/KHANH Q DINH/Primary Examiner, Art Unit 2458